DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-8
Claim(s) 1-8 is/are rejected.

Drawings
The drawings were received on 07/06/2018 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2019 has been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claim 1,
Step 1 Analysis: Claim 1 are directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 1 relates to mental process grouping of abstract idea in which the process under its broadest reasonable interpretation, covers the performance of the limitation in the mind (e.g. with pencil and paper) but for the recitation of “A non-transitory computer-readable recording medium”. For example, the limitations “inputting input data…including a plurality of items” and “generating conversion data…one or more records” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind receives the input records having plurality of formats and can generate conversion data by 
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “a non-transitory computer-medium” is used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a non-transitory computer-medium” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2,
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 2 is dependent claim of claim 1. Step 2A analysis for claims 1 is discussed in previous section. Each of the additional limitations (which are not part of claim 1) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind (e.g. with pencil and paper) but for the recitation of “a non-transitory computer-medium.” For example, the limitation “wherein the integrated format…the plurality of formats” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also integrate different formants containing plurality of items. It is just a matter of combining data coming from different formats.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.
Therefore, the claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.

Regarding claim 3,
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 3 is dependent claim of claim 2. Step 2A analysis for claims 2 is discussed in previous section. Each of the additional limitations (which are not part of claim 2) is a process under its broadest reasonable interpretation, covers the performance of a non-transitory computer-medium.” For example, the limitation “wherein the generating includes…has been set to be the blank field” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind can also generate the conversion data by filling in appropriate data into the blank field from another relevant integrated data record.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.
Therefore, the claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.

Regarding claim 4,
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 4 is dependent claim of claim 3. Step 2A analysis for claims 3 is discussed in previous section. Each of the additional limitations (which are not part of claim 3) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind (e.g. with pencil and paper) but for the recitation of “a non-transitory computer-medium.” For example, the limitation “wherein the generating includes…generating the conversion data” relates to generating a conversion data which can also be done by human mind as discussed in claim 3. The limitation “by sequentially… arranging in tie order” relates to sequentially arranging the data in a time order which can also be done by human mind. A 
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.
Therefore, the claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.

Regarding claim 6,
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claims 6 is dependent claim of claim 3. Step 2A analysis for claims 3 is discussed in previous section. Each of the additional limitations (which are not part of claim 3) is a process under its broadest reasonable interpretation, covers the performance of the limitation in the mind (e.g. with pencil and paper) but for the recitation of “a non-transitory computer-medium.” For example, the limitation “wherein the generating includes…the first format” relates to a conversion process in which data in different formats are convertible to each other.
There is no additional element in the claim. Therefore, Step 2A Prong Two and Step 2B is not needed.


Regarding claim 7, 
Step 1 Analysis: Claim 7 are directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 7 relates to mental process grouping of abstract idea in which the process under its broadest reasonable interpretation, covers the performance of the limitation in the mind (e.g. with pencil and paper) but for the recitation of “using a processor”. For example, the limitations “inputting input data…including a plurality of items” and “generating conversion data…one or more records” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind because human mind receives the input records having plurality of formats and can generate conversion data by integrating and performing some operation on the raw data. For example, if raw data has missing information, human mind can fill in the missing information and convert this data to some meaningful information. Similarly, human mind can convert this data to tensor and then perform tensor decomposition. This tensor can be fed into the model to perform deep learning. Therefore, the claim falls within "mental process" grouping of abstract ideas. Accordingly the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “using a processor” is used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “using a processor” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The claim is not patent eligible.
	
Regarding claim 8, 
Step 1 Analysis: Claim 8 are directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations in claim 8 relates to mental process grouping of abstract idea in which the process under its broadest reasonable interpretation, covers the performance of the limitation in the mind (e.g. with pencil and paper) but for the recitation of “a memory, a processor coupled to a memory, wherein process executes a process”. For example, the limitations “inputting input data…including a plurality of items” and “generating conversion data…one or more records” as drafted, is a mental process, under its broadest reasonable interpretation covers the performance of the limitation in the mind 
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “a memory, a processor coupled to a memory, wherein process executes a process” is used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they are mere instructions to apply the exception using a generic computer component. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory, a processor coupled to a memory, wherein process executes a process” amounts to no more than merely indicating a field of use or technological environment in which to apply a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation “the closest nth line”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (“Long-term Forecasting using Tensor-Train RNNs.”, hereinafter Yu)

Regarding claim 1, Li teaches a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process (Page 5 Section 5 Para 2: “The traffic data (see Figure 4 b) of Los Angeles County highway network is collected from California department of transportation http://pems.dot.ca.gov/. The prediction task is to predict the speed readings for 15 locations across LA, aggregated every 5 minutes. After upsampling and processing the data for missing values, we obtained 8; 784 sequences of length 288.” Data is collected from online source and processing is performed for missing data. This implies that data is being accessed via computer (involving computer-readable medium) and processing and model building is done in the computer.)
comprising: inputting input data including one or more records that have one of a plurality of formats, each of the plurality of formats including plurality of items (Page 12 Section Traffic: “We use the traffic data of Los Angeles County highway network collected from California department of transportation http://pems.dot.ca.gov/. The dataset consists of 4 month speed readings aggregated every 5 minutes. Due to large number of missing values (~30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time. In total, after processing, the dataset covers 35 136; time-series. We treat each sequence as daily traffic of 288 time stamps. We up-sample the dataset every 20 minutes, which results in a dataset of 8 784 sequences of daily measurements. We select 15 sensors as a joint forecasting tasks.” Data from different sensors may have different sets of missing data. This makes plurality of formats when analyzing sensor data.)
generating conversion data by generating an integrated record having an integrated format from the one or more records (Page 12 Section Traffic: “Due to large number of missing values (~30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time. In total, after processing, the dataset covers 35 136; time-series. We treat each sequence as daily traffic of 288 time stamps. We up-sample the dataset every 20 minutes, which results in a dataset of 8 784 sequences of daily measurements. We select 15 sensors as a joint forecasting tasks.” Data from multiple sensors having different formats (due to different time series and sequence) are integrated and processed for missing values. The resulted processed data is a converted data to feed into the model)
causing a learner to execute a learning process using the conversion data as input tensor, the learner performing deep learning by performing tensor decomposition on input tensor (Page 2 Section 2 Last Para: “This work however, to the best of our knowledge, is the first work to consider tensor networks in RNNs for sequential prediction tasks for learning in environments with nonlinear dynamics.” Page 1 Figure 1: “Figure 1. Left: climate and traffic time series per location. The time-series exhibits long-term temporal correlations, and can be viewed as a realization of highly nonlinear dynamics. Right: tensor train RNN unit encodes high-order dynamics and factorizes hidden states with tensor train decomposition.” Input tensor from tensor decomposition are fed into Recurrent Neural Network to perform deep learning.)

Regarding claim 2, Yu teaches the method of claim 1.
Yu also teaches wherein the integrated format is a format obtained by integrating the items included in each of the plurality of formats (Page 12 Section Traffic: “The dataset consists of 4 month speed readings aggregated every 5 minutes. Due to large number of missing values (~ 30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time In total, after processing, the dataset covers 35 136; time-series. We treat each sequence as daily traffic of 288 time stamps. We up-sample the dataset every 20 minutes, which results in a dataset of 8 784 sequences of daily measurements. We select 15 sensors as a joint forecasting tasks.” New data is integrated to the old data every 5 minutes coming out of 15 sensors. Data is processed for missing values. After processing, the final format is an integrated format (with is filled in for missing values). ).

Regarding claim 3, Yu teaches the method of claim 1.
(Page 12 Section Traffic: The dataset consists of 4 month speed readings aggregated every 5 minutes. Due to large number of missing values (~ 30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time.” Generating the conversion data involves processing the raw data for missing values. Missing values in new integrated data (from claim 2 we learnt that data is integrated every 5 minutes to old data) is filled in from other non-missing data integrated data. The average values from non-missing data series coming out of other integrated records (which are from different sensors) are used to fill in or copied in to the blank field of the missing integrated data record. Taking average from the second record is making an integrated record of the data of the second record and other records in the average. The data is copied to the first record, which makes the first data an integrated record as well.

Regarding claim 4, Yu teaches the method of claim 3.
Yu also teaches wherein the generating includes generating the conversion data (Page 5 Section 5 Para 2: The traffic data (see Figure 4 b) of Los Angeles County highway network is collected from California department of transportation http://pems.dot.ca.gov/. The prediction task is to predict the speed readings for 15 locations across LA, aggregated every 5 minutes. After upsampling and processing the data for missing values, we obtained 8; 784 sequences of length 288.: Generating involves processing for missing values in the raw data. After processing data is a converted data).
by sequentially arranging both the first integrated records and the second integrated records in time order (Page 12 Section Traffic: The dataset consists of 4 month speed readings aggregated every 5 minutes . Due to large number of missing values (~ 30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time. In total, after processing, the dataset covers 35 136; time-series. We treat each sequence as daily traffic of 288 time stamps.” Data from other integrated records (which contains non-missing entries) are copied to the integrated data containing missing values. The conversion is done on time series coming out of sensors at the same time. This implies that time series is arranged in sequential time order so that data can be copied from other record containing non-missing entries. Figure 4 on Page 6 also shows plot of time series data coming out of multiple sensors. They are arranged in sequential time order.)
by replicating, when the number of the second integrated records is equal to or greater than two, the first integrated record by the number corresponding to the number of insufficient first integrated records (Page 12 Section Traffic: “The dataset consists of 4 month speed readings aggregated every 5 minutes . Due to large number of missing values (~ 30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time. In total, after processing, the dataset covers 35 136; time-series. We treat each sequence as daily traffic of 288 time stamps. We up-sample the dataset every 20 minutes, which results in a dataset of 8 784 sequences of daily measurements.” From second integrated record, average values of non-missing entries is used to fill in for missing entries in the first integrated record. This suggests that number of second integrated record is equal to or greater than two. Data is replicated or copied from second integrated record containing non-missing entries to the first integrated record containing missing entries).
by sequentially copying the data of the second integrated records to the first integrated records from the most recent time (Page 12 Section Traffic: “The dataset consists of 4 month speed readings aggregated every 5 minutes. Due to large number of missing values (~ 30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time.” Data is filled in from second integrated record containing non-missing entries to the first integrated record for the same time (in other words most recent time).

Regarding claim 6, Yu teaches the method of claim 3.
Yu also teaches wherein the generating includes converting, among the items in the first format and the items in the second format, regarding the items that are convertible with each other, the item of the second format to the item of the first format (Figure 4b shows traffic data coming from multiple sensors. They are time series data so they are convertible with each other or aggregatible. Also in Page 12 section Traffic Yu mentions: “Due to large number of missing values (~30%) in the raw data, we impute the missing values using the average values of non-missing entries from other sensors at the same time.” This suggests data from other records containing non-missing values are convertible to the first record containing missing values even if the format is different).

Regarding claim 7 and 8, they are substantially similar to claim 1, and are rejected in the same manner, the same art, and reasoning applying.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (“Long-term Forecasting using Tensor-Train RNNs.”) in view of Aydilek et al. (“A novel hybrid approach to estimating missing values in databases using K-nearest neighbors and neural networks”; hereinafter “Aydilek”).

Regarding claim 5, Yu teaches the method of claim 4.
Yu does not explicitly teach wherein the learning process includes generating, from among the generated conversion data, a first learned model that has learned the conversion data based on the second integrated records positioned up to the closest nth line from the first integrated records and a second learned model that has learned the conversion data based on the second integrated records positioned up to the closest n+1th line; comparing, by using evaluation purpose data that is based on the generated conversion data, classification accuracy 
Aidelek, however, teaches wherein the learning process includes generating, from among the generated conversion data, a first learned model that has learned the conversion data based on the second integrated records positioned up to the closest nth line from the first integrated records and a second learned model that has learned the conversion data based on the second integrated records positioned up to the closest n+1th line (Page 4710 Last Para: “Proposed Method NN-KNN imputation pseudo code:… Impute missing Dataset [incomplete] records with optimal observed k neighbors number.” Data is imputed to the missing record based on optimal neighborhood size. Models are generated to find a size of nearest neighborhood which gives minimum error as Aydilek suggests: “2. From k = 1 to Dataset [complete] rows size, estimate missing values with k-NN (X); a. Get Auto-associative Neural Network output (Y ) corresponding k-NN (X) estimation results and calculate error e = (Y - (k - NN(X)))2; b. Find optimal k neighbors number corresponding minimum error (e).” Models are generated starting with K =1, and increasing the values of K (or neighborhood size) and results are plotted to find the optimal K size as shows in Fig. 3, “Try next k number” and figure 10: “Figure 10. Basic model KNN imputation k-neighbor size (axis X) and RMS error ratio (axis Y)”. An nth line in current app refers to number of neighborhood in Aydilek. If n=1, the size of K (or neighborhood size) will be 1. Second model will use a higher value of n (for example n=2) or neighborhood size of 2 and so on.)
(Page 4715: Classification accuracy for conversion data (or imputed data) with different sizes of k is plotted in Figure 10. When KNN model uses K =1, it can be called first model, and when it uses K=2 model is changed to a second KNN model)
outputting the first learned model and the n that is the number of pieces of association of the second integrated records with respect to the first integrated records in a case (Fig 10, shows size of K (which is number of nearest neighborhood or in other words number of associated. For example, if K =1 one nearest neighbor is considered for data imputation for missing values. If K = 2, two nearest neighbors are considered in data imputation for missing values so number of association in this case is 2.) with the type of model and performance metrics) where the n is increased until the compared pieces of classification accuracy become equal (Page 4715 Para 2: “At the same time there are some deficiencies of the proposed method; neural network training is a significant subject choosing neural network type and training until what performance criteria are met, must be elaborated before imputation.” In a model building process, training is performed until desired performance criteria is met. In this case, size of neighborhood is increased until the desired performance (or classification accuracy) is met. Optimal size of K is when increasing the size of K does not further improve classification accuracy. In other words, it is the point when the error or loss curves converges.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the imputation method of Aydilek, rather than simple averaging (Aydelik. Section 2.5 Last Para).

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
01/10/2022

/BRIAN M SMITH/Primary Examiner, Art Unit 2122